Case 19-62393-pwb             Doc 438       Filed 11/20/19 Entered 11/20/19 14:33:43                       Desc Main
                                           Document      Page 1 of 6




      IT IS ORDERED as set forth below:



      Date: November 20, 2019
                                                                    _________________________________

                                                                               Paul W. Bonapfel
                                                                         U.S. Bankruptcy Court Judge
    _______________________________________________________________
                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF GEORGIA
                                       ATLANTA DIVISION

                                                                           )
    In re:                                                                 )    Chapter 11
                                                                           )
    JACK COOPER VENTURES, INC., et al., 1                                  )    Case No. 19-62393 (PWB)
                                                                           )
                                                Debtors.                   )    (Jointly Administered)
                                                                           )

           ORDER (I) REGARDING THE DISMISSAL OF THE DEBTORS’
     CHAPTER 11 CASES, (II) REJECTING REMAINING EXECUTORY CONTRACTS
        AND UNEXPIRED LEASES, (III) RESCINDING THE BAR DATE ORDER,
                    AND (IV) GRANTING RELATED RELIEF

             Upon consideration of the motion (the “Motion”) 2 of the Debtors for entry of an order,

pursuant to sections 105(a), 305(a), 349, 363, 365, 554 and 1112(b) of title 11 of the United States



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Jack Cooper Ventures, Inc. (0805); Jack Cooper Diversified, LLC (9414); Jack Cooper
      Enterprises, Inc. (3001); Jack Cooper Holdings Corp. (2446); Jack Cooper Transport Company, Inc. (3030); Auto
      Handling Corporation (4011); CTEMS, LLC (7725); Jack Cooper Logistics, LLC (3433); Auto & Boat
      Relocation Services, LLC (9095); Axis Logistic Services, Inc. (2904); Jack Cooper CT Services, Inc. (3523);
      Jack Cooper Rail and Shuttle, Inc. (7801); Jack Cooper Investments, Inc. (6894); North American Auto
      Transportation Corp. (8293); Jack Cooper Transport Canada Inc. (8733); Jack Cooper Canada GP 1 Inc. (8087);
      Jack Cooper Canada GP 2 Inc. (8089); Jack Cooper Canada 1 Limited Partnership (8084); and Jack Cooper
      Canada 2 Limited Partnership (8086). The location of the Debtors’ corporate headquarters and service address is:
      630 Kennesaw Due West Road NW, Kennesaw, Georgia 30152.
2     Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.
Case 19-62393-pwb        Doc 438     Filed 11/20/19 Entered 11/20/19 14:33:43             Desc Main
                                    Document      Page 2 of 6




Code (the “Bankruptcy Code”) and Rules 1017(a) and 6007 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), dismissing these Chapter 11 Cases, rejecting remaining

executory contracts and unexpired leases, rescinding the Bar Date Order, authorizing the retention

of Compass Advisory Partners, LLC to effectuate the orderly wind-down of the Debtors’ estates

in accordance with the Wind-Down Budget, setting a hearing on the Final Fee Applications and

granting related relief; and the Court having jurisdiction to consider the Motion and the relief

requested therein pursuant to 28 U.S.C. §§ 157(a) and (b) and 1334(b); and consideration of the

Motion and the relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b)(2)

in which the Court may enter a final order; and venue being proper pursuant to 28 U.S.C. §§ 1408

and 1409; and notice of the Motion being sufficient; and the Court having conducted a hearing on

the Motion at which time all parties in interest were given an opportunity to be heard; and any

objections filed with respect to the Motion having been withdrawn or overruled by the Court or

resolved by the terms of this Order; and after due deliberation and sufficient cause appearing

therefor;

IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

       1.      The Motion is granted as set forth herein.

       2.      After disposition of the Final Fee Applications, the Debtors shall file a request that

an order dismissing these Chapter 11 Cases be entered.

       3.      Upon the filing of such request, the Court may enter an order dismissing these

Chapter 11 Cases without further notice or hearing (the “Dismissal Order”). The date that the

Dismissal Order is entered is referred to herein as the “Dismissal Effective Date”. The Debtors

shall serve a copy of this Order on all creditors and parties-in-interest but shall not be required to
Case 19-62393-pwb       Doc 438      Filed 11/20/19 Entered 11/20/19 14:33:43            Desc Main
                                    Document      Page 3 of 6




serve the Dismissal Order on any party other than those parties that have requested notice pursuant

to Bankruptcy Rule 2002.

       4.      All contracts not assumed by the Buyer shall be deemed rejected nunc pro tunc as

of the Closing Date.

       5.      The Bar Date Order entered by the Court on September 19, 2019 [Docket No. 297]

is hereby rescinded.

       6.      The dismissal of the Debtors’ Chapter 11 Cases is subject to and without waiver of

or prejudice to any rights, claims, counterclaims or defenses, including recoupment and/or setoff,

that Selland Auto Transport, Inc. and/or Ann Selland has, may have or may claim to have with

respect to the Buyer’s purchase of the Acquired Assets.

       7.      The Debtors are authorized to retain Compass Advisory Partners, LLC and appoint

John W. Teitz as an authorized representative, in each case nunc pro tunc to November 4, 2019, to

effectuate the orderly wind-down of the Debtors’ estates on the terms described in the Motion and

the Engagement Letter.      Payments to Compass Advisory Services in accordance with the

Engagement Letter are approved and no further Court approval shall be necessary.

       8.      Any objections to the Final Fee Applications shall be filed by 10:00 a.m. (prevailing

Eastern Time) on December 2, 2019. If an objection is timely filed, a hearing on the contested

Final Fee Application(s) will be held on December 3, 2019 at 2:00 p.m. (prevailing Eastern time).

No hearing shall be necessary on the Final Fee Applications absent the filing of an objection. If

no objection to the Final Fee Applications is timely filed, the orders granting the Final Fee

Applications shall be final orders of this Court.
Case 19-62393-pwb       Doc 438     Filed 11/20/19 Entered 11/20/19 14:33:43             Desc Main
                                   Document      Page 4 of 6




       9.      Any post-closing fees and expenses may be paid by the authorized representative

of the Debtors in accordance with the Wind-Down Budget and without further Court approval.

       10.     Notwithstanding section 349 of the Bankruptcy Code, all orders of this Court

entered in these Chapter 11 Cases on or before the Dismissal Effective Date (including, but not

limited to, the Final DIP Order and the Sale Order) shall remain in full force and effect and shall

survive the dismissal of these Chapter 11 Cases.

       11.     The Buyer shall pay all outstanding U.S. Trustee Fees pursuant to 28 U.S.C. § 1930

when they become due.

       12.     Notwithstanding the dismissal of these Chapter 11 Cases, this Court shall retain

jurisdiction with respect to any matters, claims, rights or disputes arising from or relating to the

implementation of this or any other Order of this Court entered in these Chapter 11 Cases.

       13.     As soon as reasonably practicable after the Dismissal Effective Date, without the

need for further action on the part of this Court and without the need for further corporate action

or action of the boards of directors of the Debtors, to the extent not previously dissolved, the

Debtors shall be entitled to seek dissolution pursuant to applicable state law. The Debtors are

authorized to execute and file on their behalf all documents necessary and proper to effectuate and

consummate their dissolution in accordance with the laws of the states in which they are formed.

       14.     Effective immediately upon the Dismissal Effective Date, the Creditors’ Committee

shall dissolve and the members thereof shall be released and discharged from all rights and duties

arising from, or related to, the Chapter 11 Cases.

       15.     The Debtors are hereby authorized and empowered to take any and all steps

necessary and appropriate to effectuate the terms of this Order.
Case 19-62393-pwb     Doc 438     Filed 11/20/19 Entered 11/20/19 14:33:43        Desc Main
                                 Document      Page 5 of 6




       16.    To the extent applicable, Rules 6004(h) and 6006(d) of the Federal Rules of

Bankruptcy Procedure are waived and this Order shall be effective and enforceable immediately

upon entry.

                                   END OF DOCUMENT
Case 19-62393-pwb      Doc 438    Filed 11/20/19 Entered 11/20/19 14:33:43   Desc Main
                                 Document      Page 6 of 6




Prepared and presented by:

/s/ Sarah R. Borders
Sarah R. Borders
Georgia Bar No. 610649
Leia Clement Shermohammed
Georgia Bar No. 972711
Britney Baker
Georgia Bar No. 625752
KING & SPALDING LLP
1180 Peachtree Street NE
Atlanta, Georgia 30309
Telephone: (404) 572-4600
Email: sborders@kslaw.com
Email: lshermohammed@kslaw.com
Email: bbaker@kslaw.com

-and-

Kelley A. Cornish (admitted pro hac vice)
New York Bar No. 1930767
Brian S. Hermann (admitted pro hac vice)
New York Bar No. 2810232
PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP
1285 Avenue of the Americas
New York, New York 10019
Telephone: (212) 373-3000
Email: kcornish@paulweiss.com
Email: bhermann@paulweiss.com

Counsel for the Debtors in Possession
